DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
Claims 1-12 have been examined on the merits.

Priority
Acknowledgment is made of the applicant's claim for foreign priority based on an application filed in Japan on 04/06/2018. It is noted that applicant has filed a certified copy of the application, JP2018-074154, as required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2022 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and an initial copy is attached herewith.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US-20090166192-A1) hereinafter Ohashi, in view of Kim et al. (US-20120295145-A1) hereinafter Kim.

Regarding claim 1, Ohashi discloses a method of manufacturing an electrode plate (Fig. 2; element 10), the method comprising: 
providing a band-like electrode current collector (Fig. 2; element 12), forming an active material layer (Fig. 2; element 13A; 13C) on each of opposite surfaces (Fig. 2) of the electrode current collector (12), with an exposed part (Fig. 2; element 12e) in which the electrode current collector (12) is exposed, 
connecting a current collector lead (Fig. 2; element 15) to the exposed part (Fig. 2; element 12e)

    PNG
    media_image1.png
    934
    543
    media_image1.png
    Greyscale

wherein: the exposed part has a rectangular shape (Fig. 2; element 12e) and is disposed in a part in a longitudinal direction (Fig. 2) of the electrode current collector (12); 

However, Ohashi fails to disclose wherein an identification mark part that enables identification of a manufacturing process history record is formed at a position in the exposed part, the position being different from that of the current collector lead; on the electrode current collector, the active material layer is disposed at a position on an opposite side in a thickness direction of the electrode current collector from the identification mark part; and the current collector lead and the identification mark part are disposed so as to be aligned in a longitudinal direction of the exposed part.  

Kim discloses an identification mark ([0045]) “formed on at least one of the positive electrode tab, the negative electrode tab, the positive electrode uncoated portion, and the negative electrode uncoated portion” ([0020]; Fig. 3; element 21a) “that makes it possible to easily verify the manufacturing processes of the battery including production equipment, production date, operators, and production lines. Thus, if a problem occurs due to a malfunction of the battery, the production of replicas may be prevented” ([0017]). Kim further discloses wherein the identification mark is formed at a position in the exposed part (Fig. 3; element 21a), the position being different from that of the current collector lead (Fig. 3; element 26); and the current collector lead (26) and the identification mark part (Fig. 3; element SDI #2) are disposed so as to be substantially aligned in a longitudinal direction of the exposed part (21a).  

    PNG
    media_image2.png
    529
    532
    media_image2.png
    Greyscale


Kim and Ohashi are analogous art from the same field of endeavor, namely the fabrication of electrode plates. Therefore, it would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art to have modified the Ohashi by employing the identification mark of Kim on the exposed part of Ohashi beneath the current collector lead on the exposed part. In doing so, one of ordinary skill in the art would have reasonably expected to be able easily verify the manufacturing processes of the battery containing Ohashi’s modified electrode as recognized by Kim.

Regarding the limitation “after formation of the active material layer and the exposed part of the electrode current collector”, modified Ohashi fails to explicitly disclose when the identification mark is formed. However, it is the examiner’s position that switching the order of forming the active material layer, the exposed part, and the identification mark would result in a final product with a design, function and use that is similar if not identical to that of the claimed method. Therefore, the instant claim is rendered obvious by modified Ohashi as the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (see MPEP § 2144.04). 

Regarding claim 2, modified Ohashi discloses all claim limitations as set forth above. Modified Ohashi further discloses providing an electrode assembly (“a wound body 30”; [0046]) comprising at least one first electrode plate ([0053]; Fig. 6; element 10) and at least one second electrode plate ([0053]; Fig. 6; element 10) that are wound with a separator ([0053]; Fig. 6; element 120) therebetween, wherein the first electrode plate (10) is the electrode plate according to claim 1.  

Regarding claim 3, modified Ohashi discloses all claim limitations as set forth above. Modified Ohashi further discloses wherein: the first electrode plate (10) is a positive electrode plate ([0028]); and the exposed part (12e) is disposed in an intermediate portion (Fig. 3) in the longitudinal direction of the electrode current collector (12), between two positive electrode active material layers (Fig. 2; element 13A) on opposite sides in the longitudinal direction (Fig. 3), 
the two positive electrode active material layers (13A) being included in the active material layer (13A, 13C).  

Regarding claim 7, modified Ohashi discloses all claim limitations as set forth above. Modified Ohashi further discloses wherein the identification mark part (Kim Fig. 3; element SDI #3) includes a number, a character, or a combination of a number and a character (Kim [0043]).  

Regarding claim 8, modified Ohashi discloses all claim limitations as set forth above. Modified Ohashi further discloses wherein the identification mark part (Kim [0043]) includes a protrusion, a hole, or a combination of a protrusion and a hole (Kim [0043]).  

Regarding claim 9, modified Ohashi discloses all claim limitations as set forth above. Modified Ohashi further discloses wherein the identification mark part (Kim [0043]) is a one-dimensional code or a two-dimensional code (Kim “bar code”; [0043]).  

Regarding claim 10, modified Ohashi discloses all claim limitations as set forth above. Modified Ohashi further discloses the identification mark part (Kim [0043]) is formed via laser marking (Kim [0043]).    

Regarding claim 12, modified Ohashi discloses all claim limitations as set forth above. Modified Ohashi further discloses a battery (Fig. 6; element 100) comprising: the electrode assembly (30) according to claim 2; and a bottomed tubular outer covering can (“case 50”; [0047]; Fig. 6; element 50) that receives the electrode assembly (30).


    PNG
    media_image3.png
    730
    644
    media_image3.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US-20090166192-A1) hereinafter Ohashi, in view of Kim et al. (US-20120295145-A1) hereinafter Kim as applied to claim 3 above and further in view of Lee et al. (KR-20180008037-A, machine translation used for rejection below) hereinafter Lee.

Modified Ohashi discloses all claim limitations of claim 3 as set forth above. Modified Ohashi fails to disclose wherein the identification mark part is covered together with a positive electrode lead that serves as the current collector lead, by a tape attached to the positive electrode plate.  

Lee discloses a wound electrode assembly (Fig. 2; element 100), comprising an electrode (Fig. 3; element 111) with an exposed part (Fig. 3; element 111a) and an electrode lead (Fig. 3; element 121) covered with tape. The tape disclosed by Lee is made of an opaque material ([0041]), and covers the exposed part (111a) in the width direction (Fig. 3). Lee further discloses that the provision of the tape prevents damage to the separator and the opposing electrode sheet adjacent to the instant electrode and further insulates the two electrodes from each other ([0035]).

    PNG
    media_image4.png
    484
    1096
    media_image4.png
    Greyscale


Lee and Ohashi are analogous art from the same field of endeavor, namely the fabrication of wound electrode assemblies. Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Ohashi by employing the opaque tape disclosed by Lee on the exposed portion such that covers the exposed portion in the width direction as disclosed by Lee. In doing so, one of ordinary skill in the art would reasonably expect to protect the negative electrode and separator and insulate the electrodes from one another. 
  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US-20090166192-A1) hereinafter Ohashi, in view of Kim et al. (US-20120295145-A1) hereinafter Kim as applied to claim 2 above and further in view of Singh, Madhusudan, et al. "Inkjet printing—process and its applications." Advanced materials 22.6 (2010): 673-685, hereinafter Singh.

Modified Ohashi discloses all claim limitations of claim 2 as set forth above. Modified Ohashi further discloses the formation method of the identification mark part is not limited ([0043]).

Singh discloses the advantages of using inkjet printing in electronic applications (pg. 673, Abstract), namely “the appeal of this technology lies in it being a non-contact, additive patterning and maskless approach. Direct write attribute of inkjet printing allows for deposition of versatile thin films, the designs of which can be changed with ease from batch to batch. Other attractive features of this technology are: reduced material wastage, low cost, and scalability to large area manufacturing” (pg. 673, Col. 1, para. 1).

Modified Ohashi and Singh are analogous art directed to the deposition of designs and patterns on electronic components. Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Ohashi by employing inkjet printing to form the identification mark. In doing so, one of ordinary skill in the art would have reasonably expected to benefit from the advantages of inkjet printing, namely reduced material wastage and cost, as recognized by Singh.

Claims 1, 2, 5, 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chun (US 2015/0295270 A1), in view of Kim et al. (US-20120295145-A1). 

Regarding claim 1, Chun discloses a method of manufacturing an electrode plate (Fig. 4; element 120), the method comprising: providing a band-like electrode current collector (Fig. 4; element 122); 5forming an active material layer ([0016]; [0055]; Fig. 4; element 124) on each of opposite surfaces of the electrode current collector (122) with an exposed part ([0055]; Fig. 4; element 126; 127) in which the electrode current collector (122) is exposed; 

connecting a current collector lead (Fig. 4; element 128 and 129) to the exposed part (126, 127); wherein: the exposed part (126, 127) has a rectangular shape (Fig. 4) and is disposed in a part in a longitudinal direction (Fig. 4; winding direction) of the electrode current collector (122); 15on the electrode current collector (122), the active material layer (124) is disposed at a position on an opposite side ([0016]; [0055]) in a thickness direction of the electrode current collector (122) from the tab (128, 129) .

    PNG
    media_image5.png
    471
    530
    media_image5.png
    Greyscale


However, Chun fails to disclose wherein an identification mark part that enables identification of a manufacturing process history record is formed at a position in the exposed part, the position being different from that of the current collector lead; on the electrode current collector, the active material layer is disposed at a position on an opposite side in a thickness direction of the electrode current collector from the identification mark part; and the current collector lead and the identification mark part are disposed so as to be aligned in a longitudinal direction of the exposed part.  

Kim discloses an identification mark ([0045]) “formed on at least one of the positive electrode tab, the negative electrode tab, the positive electrode uncoated portion, and the negative electrode uncoated portion” ([0020]; Fig. 3; element 21a) “that makes it possible to easily verify the manufacturing processes of the battery including production equipment, production date, operators, and production lines. Thus, if a problem occurs due to a malfunction of the battery, the production of replicas may be prevented” ([0017]). Kim further discloses wherein the identification mark is formed at a position in the exposed part (Fig. 3; element 21a), the position being different from that of the current collector lead (Fig. 3; element 26); and the current collector lead (26) and the identification mark part (Fig. 3; element SDI #2) are disposed so as to be substantially aligned in a longitudinal direction of the exposed part (21a).  

    PNG
    media_image2.png
    529
    532
    media_image2.png
    Greyscale


Kim and Chun are analogous art from the same field of endeavor, namely the fabrication of electrode plates. Therefore, it would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art to have modified the Chun by employing the identification mark of Kim on the exposed part of Chun beneath the current collector lead on the exposed part. In doing so, one of ordinary skill in the art would have reasonably expected to be able easily verify the manufacturing processes of the battery containing Chun’s modified electrode as recognized by Kim.

Regarding the limitation “after formation of the active material layer and the exposed part of the electrode current collector”, modified Chun fails to explicitly disclose when the identification mark is formed. However, it is the examiner’s position that switching the order of forming the active material layer, the exposed part, and the identification mark would result in a final product with a design, function and use that is similar if not identical to that of the claimed method. Therefore, the instant claim is rendered obvious by modified Chun as the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (see MPEP § 2144.04). 

Regarding claim 2, modified Chun discloses providing at least one first electrode plate (Fig. 4; element 120) and at least one second electrode plate (Fig. 1; element 110) that are wound with a separator (Fig. 4; element 130) therebetween, 25wherein the first electrode plate (120) is the electrode plate according to claim 1.

Regarding claim 5, modified Chun discloses wherein: the first electrode plate (120) is a negative electrode plate ([0043]); and 15the exposed part (126, 127) is disposed in a part extending over a predetermined width in the longitudinal direction (winding direction) of the electrode current collector (122) from one end in the longitudinal direction (winding direction) of the electrode current collector (122).

Regarding claim 7, modified Chun discloses all claim limitations as set forth above. Modified Chun further discloses wherein the identification mark part (Kim Fig. 3; element SDI #3) includes a number, a character, or a combination of a number and a character (Kim [0043]).  

Regarding claim 8, modified Chun discloses all claim limitations as set forth above. Modified Chun further discloses wherein the identification mark part (Kim [0043]) includes a protrusion, a hole, or a combination of a protrusion and a hole (Kim [0043]).  

Regarding claim 9, modified Chun discloses all claim limitations as set forth above. Modified Chun further discloses wherein the identification mark part (Kim [0043]) is a one-dimensional code or a two-dimensional code (Kim “bar code”; [0043]).  

Regarding claim 10, modified Chun discloses all claim limitations as set forth above. Modified Chun further discloses the identification mark part (Kim [0043]) is formed via laser marking (Kim [0043]).    

Regarding claim 12, modified Chun discloses a method of manufacturing a battery, the method comprising: providing the electrode assembly (Fig. 4) according to claim 2; and providing a bottomed tubular outer covering can (Fig. 2; element 140) that receives the electrode assembly (Fig. 4).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chun (US 2015/0295270 A1), in view of Kim et al. (US-20120295145-A1) as applied to claim 2 above and further in view of Lee et al. (KR-20180008037-A, machine translation used for rejection below) hereinafter Lee.

Modified Chun fails to disclose wherein the identification mark part is covered together with a negative electrode lead that serves as the current collector lead, by a tape attached to the negative electrode plate.  

Lee discloses a wound electrode assembly (Fig. 2; element 100), comprising an electrode (Fig. 3; element 111) with an exposed part (Fig. 3; element 111a) and an electrode lead (Fig. 3; element 121) covered with tape. The tape disclosed by Lee is made of an opaque material ([0041]), and covers the exposed part (111a) in the width direction (Fig. 3). Lee further discloses that the provision of the tape prevents damage to the separator and the opposing electrode sheet adjacent to the instant electrode and further insulates the two electrodes from each other ([0035]).

    PNG
    media_image4.png
    484
    1096
    media_image4.png
    Greyscale


Lee and Chun are analogous art from the same field of endeavor, namely the fabrication of wound electrode assemblies. Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Chun by employing the opaque tape disclosed by Lee on the exposed portion such that covers the exposed portion in the width direction as disclosed by Lee. In doing so, one of ordinary skill in the art would reasonably expect to protect the electrodes and separator and insulate the electrodes from one another. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chun (US 2015/0295270 A1) in view of Kim et al. (US-20120295145-A1) as applied to claim 2 above and further in view Singh, Madhusudan, et al. "Inkjet printing—process and its applications." Advanced materials 22.6 (2010): 673-685, hereinafter Singh.

Modified Chun discloses all claim limitations of claim 2 as set forth above. Modified Chun further discloses the formation method of the identification mark part is not limited (Kim [0043]).

Singh discloses the advantages of using inkjet printing in electronic applications (pg. 673, Abstract), namely “the appeal of this technology lies in it being a non-contact, additive patterning and maskless approach. Direct write attribute of inkjet printing allows for deposition of versatile thin films, the designs of which can be changed with ease from batch to batch. Other attractive features of this technology are: reduced material wastage, low cost, and scalability to large area manufacturing” (pg. 673, Col. 1, para. 1).

Modified Chun and Singh are analogous art directed to the deposition of designs and patterns on electronic components. Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Chun by employing inkjet printing to form the identification mark. In doing so, one of ordinary skill in the art would have reasonably expected to benefit from the advantages of inkjet printing, namely reduced material wastage and cost, as recognized by Singh.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727